DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim 20 recites, inter alia, “…the plurality of coil pattern layers comprise first and second coil pattern layers spaced apart from each other in the one direction, 
wherein the first coil pattern layer comprises a first coil pattern disposed perpendicularly to the one surface of the body, a first lead-out pattern connected to the first coil pattern and exposed from the one end surface of the body and the one surface of the body, and a first dummy lead-out pattern spaced apart from the first coil pattern and the first lead-out pattern and exposed from the other end surface of the body and the one surface of the body, and 
the second coil pattern layer comprises a second coil pattern disposed perpendicularly to the one surface of the body, a second lead-out pattern connected to the second coil pattern and exposed from the other end surface of the body and the one surface of the body, and a second dummy lead-out pattern spaced apart from the second coil pattern and the second lead-out pattern and exposed from the one end surface of the body and the one surface of the body, 
wherein the first lead-out pattern and the second dummy lead-out pattern are connected to each other by a connection via passing through the insulating layer”.  (Emphasis added).
Claims 20-23 are objected to as being dependent upon a rejected base claim 15, but would be allowable if claim 20 was rewritten in independent form including all of the limitations of the base claims and any intervening claims.
Information Disclosure Statement
The Information Disclosure Statement (IDS) filed on 10/31/2019, 12/11/2020 and 06/24/2021 have been considered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 15, 16, 18, 19, 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al., (hereinafter Ito), U.S. Patent Application Publication 2013/0222101, in view of Yoon et al., (hereinafter Yoon), U.S. Patent Application Publication 2015/0102891.
Regarding Claim 15, Ito teaches, a coil component (Fig. 30) comprising: 
a body (42) having one surface, and one end surface and the other end surface, respectively connected to the one surface and facing each other; 
a coil portion (1a, 1b) disposed in the body, and including a plurality of coil pattern layers (30a-30d) spaced apart from each other in one direction, respectively parallel to the one surface, the one end surface, and the other end surface of the body; and 
an insulating layer (2a, 2b, 41) disposed between the plurality of coil pattern layers, 
wherein each of the plurality of coil pattern layers (30a-30d) comprises a coil pattern disposed perpendicularly to the one surface of the body, and a lead-out pattern (31a-31d) exposed from one of the one end surface and the other end surface of the body…, 
wherein a thickness (B) of at least one of the lead-out patterns (31a-31d) in the one direction is thicker than a thickness (A) of at least one of the coil patterns (30a-30d) in the one direction.  (Ito: Figs. 17, 18, 29 and 30, para. [0167], [0168], [0172]).
Ito does not explicitly teach, a lead-out pattern exposed from…and the one surface of the body.
However, Yoon teaches (Fig. 6), a lead-out pattern (62, 64) exposed from…and the one surface (bottom surface, Fig. 6) of the body.  (Yoon: Figs. 6 and 7, para. [0075], [0080]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the lead-out patterns of Ito to include the lead patterns exposed from the end surfaces…and the one surface (bottom surface, Fig. 6) of Yoon, the motivation being that “an influence of the external electrodes hindering a flow of magnetic flux may be decreased” [0082].  (Yoon: Fig. 6, para. [0082]).  Therefore, the limitations of Claim 15 would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Regarding Claim 16, the combination of Ito in view of Yoon further teaches, wherein a distance between coil patterns adjacent (Ito: 30b, 30c) in the one direction, among the coil patterns, is greater than a distance between lead-out patterns adjacent (Ito: 31b, 31c) in the one direction, among the lead-out patterns.  (Ito: Figs. 29 and 30, para. [0167], [0168]).
Regarding Claim 18, the combination of Ito in view of Yoon further teaches, wherein the insulating layer comprises an insulating substrate (Ito: 2a, 2b), and first and second insulating layers (Ito: 41) respectively disposed on one surface and the other surface of the insulating substrate, facing each other, and 
the plurality of coil pattern layers comprise a first coil pattern layer (Ito: 30a, 30c) disposed on the one surface of the insulating substrate (Ito: 2a, 2b), and a second coil pattern layer (Ito: 30b, 30d) disposed on the other surface of the insulating substrate (Ito: 2a, 2b), 
wherein the first insulating layer (Ito: 41) is disposed on the one surface of the insulating substrate (Ito: 2a, 2b) to cover the first coil pattern layer, and 
the second insulating layer (Ito: 41) is disposed on the other surface of the insulating substrate to cover the second coil pattern layer.  (Ito: Figs. 29 and 30, para. [0167], [0168]).
Regarding Claim 19, the combination of Ito in view of Yoon further teaches, wherein the coil portion further comprises a through-via (Ito: 32a, 32b) passing through the insulating substrate to connect the first coil pattern layer and the second coil pattern layer.  (Ito: Figs. 29 and 30, para. [0152], [0168]).
Regarding Claim 24, the combination of Ito in view of Yoon further teaches, wherein the body comprises an insulating resin and a magnetic powder particle (Ito: “metal-magnetic-powder-containing resin layer 42” [0158]).  (Ito: Figs. 29 and 30, para. [0158]).
Regarding Claim 25, Ito teaches, a coil component (Fig. 30) comprising: 
a body (42) having one surface, and one end surface and the other end surface, respectively connected to the one surface and facing each other; 
a coil portion (1a, 1b) disposed in the body, and including first and second coil pattern layers (30b, 30c) spaced apart from each other; and 
an insulating layer (41) disposed between the first and second coil pattern layers, 
wherein each of the first and second coil pattern layers (30a-30d) comprises a coil pattern disposed perpendicularly to the one surface of the body, and a lead-out pattern (31a-31d) exposed from one of the one end surface and the other end surface of the body…, and 
wherein a distance between the coil pattern of the first coil pattern layer (30b) and the coil pattern of the second coil pattern layer (30c) is greater than a distance between the lead-out pattern (31b) of the first coil pattern layer and the lead-out pattern (31c) of the second coil pattern layer.  (Ito: Figs. 17, 18, 29 and 30, para. [0167], [0168], [0172]).
Ito does not explicitly teach, a lead-out pattern exposed from…and the one surface of the body.
However, Yoon teaches (Fig. 6), a lead-out pattern (62, 64) exposed from…and the one surface (bottom surface, Fig. 6) of the body.  (Yoon: Figs. 6 and 7, para. [0075], [0080]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the lead-out patterns of Ito to include the lead patterns exposed from the end surfaces…and the one surface (bottom surface, Fig. 6) of Yoon, the motivation being that “an influence of the external electrodes hindering a flow of magnetic flux may be decreased” [0082].  (Yoon: Fig. 6, para. [0082]).  Therefore, the limitations of Claim 25 would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Ito in view of Yoon, as applied to claim 15, in view of Jang, U.S. Patent Application Publication 2017/0110236.
Regarding Claim 17, the combination of Ito in view of Yoon teaches a thickness of at least one of the…lead-out patterns (31a-31d) in the one direction is greater than the thickness (A) of at least one of the coil patterns (30-30d) in the one direction. (Ito: Figs. 29 and 30, para. [0167], [0168], [0172]).
The combination of Ito in view of Yoon does not explicitly teach, wherein each of the plurality of coil pattern layers further comprises a dummy lead-out pattern respectively spaced apart from the coil pattern and the lead-out pattern, and exposed from an end surface from which the lead-out pattern is not exposed, among the one end surface and the other end surface of the body, and the one surface of the body, 
wherein a thickness of at least one of the dummy lead-out patterns in the one direction is greater than the thickness (A) of at least one of the coil patterns in the one direction.
However, Jang teaches (Fig. 6), wherein each of the plurality of coil pattern layers (121, 122) further comprises a dummy lead-out pattern (123a, 123b) respectively spaced apart from the coil pattern and the lead-out pattern, and exposed from an end surface from which the lead-out pattern is not exposed, among the one end surface and the other end surface of the body (110), and the one surface of the body.  (Jang: Figs. 1 and 2, para. [0059]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the lead-out patterns of the combination of Ito in view of Yoon to include the dummy lead-out patterns of Jang, the motivation being that “adhesive force between the internal coil parts 121 or 122 and the external electrodes 131 or 132 and adhesive force between the electronic component 100 and a printed circuit board may be improved” [0061].  (Jang: Figs. 1 and 2, para. [0061]).  Therefore, the limitations of Claim 17 would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALCOLM BARNES whose telephone number is (408)918-7512.  The examiner can normally be reached on M-F 7:30-5:00 pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MALCOLM BARNES/
Examiner, Art Unit 2837
6/11/2022

/ELVIN G ENAD/           Supervisory Patent Examiner, Art Unit 2837